Citation Nr: 1336887	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  07-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

3.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kerry Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from May 1979 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to request additional records from the Veteran.  

In April 2011, the Board again remanded this matter to the RO via the AMC in Washington, D.C. to request additional records from the Veteran and to obtain a medical examination of the Veteran to determine the nature and extent of any disabilities he has.  Those actions being completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has restated the issues to include, separately, entitlement to service-connection for PTSD, because the record is sufficient to permit the Board to render a decision on the merits on that issue and no interests are served by delaying a final decision on that issue.

The issue of entitlement to service connection for an acquired psychiatric disability to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD, based on the best evidence of record.

2.  The Veteran's non-service-connected disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for award of a non-service-connected disability pension have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.314, 4.16, 4.17 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  PTSD, not being a psychosis, is not considered a chronic disease under 38 C.F.R. § 3.309(a), therefore the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service Connection for PTSD

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2012).

The evidence of record establishes by a preponderance of the evidence that the Veteran does not have a current diagnosis of PTSD and has not had a diagnosis of PTSD at any time during the pendency of the Veteran's claim.

First, the Board notes that the Veteran's service treatment records (STRs) do not refer to complaints of or treatment for PTSD or PTSD symptoms.  In fact, his STRs do not indicate that the Veteran ever sought or received mental health counseling for PTSD or PTSD-related symptoms while active in the military and the clinical evaluation on his December 1993 exit examination indicates "psychiatric" is "normal."  

Similarly, on his December 1993 Report of Medical History, the Veteran indicated that he did not suffer from depression or excessive worry, loss of memory or amnesias, or nervous trouble of any sort.  In that same Report, he indicated that he had never been treated for a mental condition, that he had never had any illness or injury other than those already listed, and that he had not been treated within the past 5 years for "other than minor illnesses."  Succinctly, there is no indication in the evidence of record that the Veteran was diagnosed with PTSD at any time prior to his discharge.  The Board finds, therefore, that the Veteran was not diagnosed with PTSD during his active military service.

The only indications in the Veteran's post-service medical records that he suffered from PTSD or symptoms potentially indicative of PTSD are mental health records from the correctional institute where the Veteran served time for a felony conviction.  In those records, there are notations such as:  "Assessment:  PTSD, OCD, Sleep Apnea, Pedophilia."  See, e.g., August 2004 Psychiatric Contact Note from Department of Corrections.  

These mentions of PTSD in Department of Corrections records are not accompanied by a detailed discussion of the Veteran's symptoms nor any indication that this was an actual diagnosis pursuant to the DSM-IV criteria rather than a differential diagnosis or a tentative diagnosis.  In addition, these notations of "PTSD" precede the Veteran's claim and the records containing those notations were considered by the VA examiner who prepared a September 2011 report affirmatively concluding that the Veteran does not suffer from PTSD.  Finally, the notations (including the most recent September 2005 notation to the same effect) were made by nurse practitioners rather than by a psychologist or a psychiatrist.  The Board finds, therefore, that these notations are insufficient to constitute a diagnosis of PTSD under the applicable laws and regulations.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

As noted above, the Veteran was afforded a VA examination for, in part, the purpose of verifying his claimed PTSD.  The VA psychiatrist concluded, in the report on the September 2011 examination, that "the Veteran's symptoms do not meet [the] full criteria for a diagnosis of PTSD."  The VA psychiatrist provided a detailed explanation for his conclusions and addressed all of the relevant symptoms and diagnostic criteria.  The Board finds this opinion by a VA psychiatrist to be highly probative of the state of the Veteran's mental health, particularly in regard to whether he currently suffers from PTSD or has suffered from PTSD at any point during the pendency of his claim.

The VA examiner's conclusion is further supported by more recent VA mental health treatment records in which the Veteran's treating clinical psychologist includes only a diagnosis of depression.  See, e.g., March 2012 Mental Health Triage Note.  This provides probative evidence both that the Veteran has not developed PTSD since the September 2011 examination and that the VA examiner's September 2011 opinion accurately assessed the Veteran's mental health symptoms.

Simply stated, the best evidence, overall, indicates that the Veteran does not have PTSD and has never had PTSD, notwithstanding indications cited above and below.

Finally, the Veteran himself has alleged that he suffers from PTSD.  As a lay person, the Veteran is competent to report symptoms such as feeling anxious or experiencing sleeplessness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, whether symptoms are indicative of a psychiatric disorder and, if so, which disorder the symptoms indicate are questions that require complex medical analysis that must be informed by specialized knowledge, training, and experience.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that statements by the Veteran regarding his alleged PTSD are not competent evidence that he has suffered from clinically-diagnosable PTSD at any point during the pendency of his claim. 

While the Veteran may truly believe he has PTSD, the Veteran does not have the medical expertise to diagnose himself with PTSD.

Thus, the preponderance of the evidence is against finding that the first element of a a claim for entitlement to service connection for PTSD, that is a current medical diagnosis of PTSD, has been met.  See 38 C.F.R. §§ 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  There is no reasonable doubt to be resolved on this issue.  Gilbert, 1 Vet. App. at 53-56.

Entitlement to Non-Service-Connected Disability Pension Benefits

Eligibility for non-service-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the Veteran must be permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012).  

In addition to the disability or age requirement, a Veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maxiumum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274.

A veteran is considered permanently and totally disabled if the veteran is any of the following:  (1) a patient in a nursing hom for long-term care because of disability; (2) disabled, as determine by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from:  (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

The Veteran had active service during the Vietnam War and during the Persian Gulf War.  The Veteran's periods of service meet the basic service criteria for eligibility for a pension under 38 U.S.C.A. § 1521.

The Veteran is under the age of 65, however, so the evidence must show that the Veteran is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct and that he does not have an annual income in excess of the applicable maximum annual pension rate.

The record reflects that the Veteran has been diagnosed with a number of disabilities, including an acquired psychiatric disorder, sleep apnea, atopic dermatitis/ecxema, onychomycosis, status post septoplasty, gastroesophogeal reflux disease (GERD), and hypertension.  The Veteran was afforded examinations in July 2011 and September 2011 to address the impact of each of the disabilities on his employability including, specifically, whether the Veteran was precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran. 

The July 2011 examiner addressed in considerable detail the health conditions not involving mental health.  The examiner first described the symptoms and current status of each of the conditions, including whether they constituted a disability, and, then, discussed the impact each of the conditions would have on the Veteran's activities of daily life and his ability to obtain or maintain substantially gainful employment.  In summarizing her findings, the examiner concluded that each of the conditions addressed have no effect on the veteran's ability to perform his activities of daily living and would not affect his ability to attain or maintain employment.  

Significantly, the findings of the examiner were based, in part, on the Veteran's own reports to the examiner that none of the conditions, to include sleep apnea, atopic dermatitis/ecxema, onychomycosis, status post septoplasty, GERD, and hypertension, would affect his ability to obtain or maintain substantially gainful employment, providing evidence against this claim.

The examiner provided an addendum to her opinion in December 2012 based on a review of the entire claims file and updated medical records in which she reiterated her conclusions.

In addition, the VA psychiatrist who examined the Veteran in September 2011 with respect to his mental health conditions concluded that the Veteran's "current symptoms do not interfere with occupational and social functioning."  This conclusion was supported by detailed analysis and rationale, including, for example, that the Veteran was able to work steadily for many years after military service, that he worked during his incarceration, and that, in both cases, he performed his job tasks satisfactorily.

The Board also notes that the mental health records generated since that September 2011 VA examination and obtained by the Board continue to indicate that the Veteran's mental health problems do not prevent him from obtaining or maintaining substantially gainful employment.  See, e.g., March 2012 Mental Health Triage Note (indicating that his inability to find work is due to his felony conviction); see also July 2012 Progress Note ("Vet's brother...said that vet is in jail; likely for at least the next yr.").

The Board finds by a preponderance of the evidence that the Veteran's disabilities would not "render it impossible for the average person to follow a substantially gainful occupation" and that the Veteran does not suffer from a disease or disability of a nature or extent that would justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  The evidence is not in equipoise and there is no reasonable doubt to be resolved on this issue.  Gilbert, 1 Vet. App. at 53-56.

In short, the Board concludes that the Veteran is not permanently and totally disabled from non-service-connected disability.  38 U.S.C.A. § 1521(a).  His claim for non-service-connected disability pension benefits is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in September 2005, in March 2006, and again in May 2006 prior to the initial adjudication, in July 2006, of his claims for entitlement to service connection for PTSD, entitlement to service connection for depression, and entitlement to a non-service-connected disability pension.  In May 2010, subsequent to a May 2009 remand by the Board of Veterans' Appeals, the case was readjudicated by the RO.  In the notice letters, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and other non-VA treatment records.  The Veteran has not identified any treatment records aside from those that are already of record or which have been verified to be unavailable.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

As discussed more fully with respect to the merits of the Veteran's claims above, the current record is sufficient to make a determination regarding entitlement to service connection for PTSD and entitlement to non-service-connected disability pension benefits, therefore VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance is required to comply with the duty to assist the appellant in developing the facts pertinent to the issues of entitlement to service connection for PTSD and entitlement to non-service-connected disability pension benefits.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an award of non-service-connected disability pension benefits is denied.


REMAND

The Veteran originally sought service connection for an acquired psychiatric disorder to include PTSD and depression.  The Board remanded this matter in April 2011 for additional development to include a VA examination.  

Unfortunately, the opinions provided are not adequate for purposes of determining whether any currently diagnosed non-PTSD mental disability is, at least as likely as not, related to the Veteran's active military service and a remand for an addendum opinion is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding claim for PTSD "cannot be...limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The Board asked the examiner to indicate "whether any currently diagnosed psychiatric disorder is causally reslated to events during a period of active service."  While the VA examination of September 2011 was thorough and resulted in a responsive opinion with respect to PTSD, the Board is unable, without clarification, to determine the substance of the VA examiner's opinion with respect to the Veteran's non-PTSD psychiatric disorder(s).  The ambiguity is created by the following two statements:

"Axis 1:  1.  Adjustment disorder, with mixed emotional features in remission.  This condition was as likely as not (50%) associated with situations first experienced during military service related to the Veteran's stressful jobs as a Marine and also in the Navy."

"At this time, his currently diagnosed psychiatric disorders (Pedophilia/Personality Disorder), in my opinion, are less likely as not (50%) probability causally related to events during military service.  Nor are his current symptoms aggravated by his history of stress during military service - as notes in his file seem to indicate that there were many stressors after military service which were more likely the cause of his more recent difficulties."

The first statement seems to indicate a current diagnosis of "adjustment disorder with mixed emotional features", but uses the past tense, "was", in addressing any causal relation to the Veteran's military service.  Also, the second statement seems to indicate that the Veteran's only currently diagnosed psychiatric disorders are "Pedophilia/Personality Disorder" which are not related to his military service.  

The Board finds it necessary to ask the VA examiner for clarification regarding what acquired psychiatric disorders, if any, the Veteran currently suffers from (or has suffered from at any point during the pendency of his appeal) and, with respect to each such disorder, whether the disorder is related to military service.

The Board also notes that psychiatric records generated since the September 2011 examination suggest that the Veteran is currently diagnosed with depression.  See, e.g., March 2012 Mental Health Triage Note (indicating "Depressive Disorder" as the primary diagnosis).  The Board needs clarification regarding the relationship between this diagnosis and the diagnoses addressed in the September 2011 report, including whether any diagnosed depression is etiologically related to the Veteran's active military service.

For these reasons, the Board finds that an addendum opinion from the VA examiner is necessary and the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, must be remanded for additional development.

The Board apologizes for the delay in the full adjudication of the Veteran's case.

Finally, the Board notes that the most recent information available indicates that the Veteran may currently be incarcerated.  See July 2012 Progress Note ("Vet's brother...said that vet is in jail; likely for at least the next yr.").  

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Because the remand in this case does not require an examination or, indeed, any direct participation by the Veteran, the Board does not anticipate that coordination with correctional facility administrators or other specialized assistance to the Veteran will be necessary.  However, if the VA examiner determines that an updated examination is necessary, the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator should take appropriate steps to ensure a VA examination is afforded to the Veteran.  See, e.g., M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records for this Veteran including any records generated by the Denver VAMC (if any) and any other VA facilities from September 2012 to the present.  Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Then, request an addendum opinion to the September 2011 report on the VA examination performed by the Eastern Colorado HCS, Denver VAMC.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner providing the addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

(a) From what acquired psychiatric disorders (other than PTSD), if any, does the Veteran currently suffer (if any)?

The examiner should specifically comment on the significance of mental health treatment records generated since September 2011 by the Denver VAMC which indicate a primary diagnosis of depressive disorder.

(b) For each acquired psychiatric disorder identified in response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current acquired psychiatric disorder (other than PTSD, if any) is etiologically related to his active military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


